Citation Nr: 0633572	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right wrist 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for right wrist pain.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In July 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board in Columbia, South Carolina.  The veteran's testimony 
on that occasion has been associated with his claim's file.


FINDINGS OF FACT

The evidence does not show a currently diagnosed right wrist 
disability.


CONCLUSION OF LAW

A right wrist disability was not incurred in, due to, or 
aggravated by an in-service injury or disease.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
December 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, a VA 
medical examination, the veteran's testimony before the 
Board, and written statements by the veteran.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Service Connection

The veteran essentially claims entitlement to service 
connection for a right wrist condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the instant case, the veteran's service medical records 
reflect that he sustained an injury to his right wrist in an 
April 1997 automobile accident, and was treated several times 
in service thereafter for right wrist pain.  Also, in 
December 1997, the veteran was diagnosed with carpal tunnel 
syndrome.

Subsequently, and pursuant to the veteran's present claim, he 
was afforded a VA medical examination in December 2004, in 
part to determine the nature and etiology of any right wrist 
condition.  On examination, the veteran was found to have 
normal range of motion, observed as: 70 degrees dorsiflexion 
with pain at that point; 80 degrees of plantar flexion 
without pain; 20 degrees of radial deviation and 45 degrees 
of ulnar deviation, both without pain.  The wrist was normal 
in appearance, without redness, swelling, or deformity, and 
was nontender.  Phalen and Tinel testing was negative.  X-ray 
findings were unremarkable.  The veteran was diagnosed as 
having normal examination of the right wrist, with no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

There is no other medical evidence of record indicating a 
current diagnosis of a wrist disability.

Due to the lack of a currently diagnosed right wrist 
disability, the Board concludes that a preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a right wrist condition.

The Board acknowledges the veteran's complaints of pain in 
his right wrist.  Nevertheless, the evidence lacks a 
currently diagnosed wrist disability.  Pain alone does not 
constitute a disability for service connection purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Accordingly, service connection is not warranted in this 
case.

Although the veteran may believe that he currently suffers a 
wrist condition due to his service, he is not competent to 
provide opinions that require medical knowledge.  Grottveit, 
5 Vet. App. at 93; see Espiritu, 2 Vet. App. at 492.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist condition 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


